Case 2:21-mj-00257-PLD Document 7 Filed 02/05/21 Page 1 of 1

RECORD OF MAGISTRATE'S PROCEEDINGS

 

 

 

 

 

 

Z\- my - 259

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES OF AMERICA MAGISTRATE'S DOCKET #
vs DATE OF COMPLAINT 2
co CRIMINAL DOCKET NUMBER
¢ aC he| Fowell DATE OF INDICTMENT
7 STATUTE:
DATE ARRESTED: 2 | 5 202 \
INITIAL APPEARANCE
Before Venmtan EDDY Date:
Magistrate V DODGE LANZILLO Time: —2felz02 1 Tape Index: »4sO _3'O1 pn
KELLY PESTO %, - Sen

 

 

 

 

 

 

U.S. ATTORNEY

1. RIGHTS EXPLAINED

2, COMPLAINT/INDICTMENT/INFORMATION:

 

 

Read

 

 

 

 

 

 

3. ACT & PENALTIES

 

 

Read Y

4, COUNSEL Defendant requested appointment

 

 

 

 

 

efendant represented by:

Simo

Summarized [| Reading waived
efendant provided with a copy of the charges

V) Defendant to be provided with a copy of the charges as soon as possible

/

Summarized Reading waived

Defendant waived appointment

Ovt of \Disteict Arrest

21 -ny- (AF

Pou, Nides
dee

(Diski¢ OF Colon

 

 

 

V Defendant expects to retain:

 

Affidavit executed.

 

 

 

 

Not Qualified

 

 

Federal Public Defender appointed

 

CJA Panel Attorney

 

 

ichoe —_Enale.
S

Qualified | | with possible requirement for partial or full payment

appointed

 

 

5. BAIL Recommended Bond: “Detenti Oot)

Bond Set at:

10)

 

 

 

 

By Consent

 

 

By Magistrate

Additional Conditions Imposed:

 

 

 

ns Posted

 

 

 

 

V Temporary Commitment issued

 

Bond Review Hearing Set For:

| | Final Commitment issued

 

Detention Hearing Set For:

Preliminary Exam/Rwe4¢/4crargmmert._ set for:

ADDITIONAL COMMENTS:

21 A/2021 at 200 pen, (Butter)

6. PRELIMINARY EXAMINATION/RULE 40 HEARING/ARRAIGNMENT

Before Magistrate

Loaived to
1 Othec_cdistriet

(District of Colyinbia |
